IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA,
CR 21-4-M-DWM
Plaintiff,
vs. ORDER
RUSSELL JOSEPH BRETON,
Defendant.

 

 

The United States has filed a motion to revoke Defendant Russell Joseph
Breton’s pretrial release and requests the issuance of a summons. Based on the
affidavit testimony of the United States Pretrial Services Officer given under
penalty of perjury, the Court finds there is probable cause to believe Defendant has
violated conditions of pretrial release. Accordingly,

IT IS ORDERED that Defendant’s appearance on the petition to revoke is
scheduled for 9:00 a.m. on June 30, 2021, at the Russell Smith Courthouse, 201 E.
Broadway, in Missoula. Pursuant to 18 U.S.C. § 3148(b), a determination as to the

revocation of Defendant’s pretrial release will be made following a hearing.
The Clerk of Court shall issue a summons directing Defendant to appear at
the designated date and time.

DATED this 24" day of June, 2021.

ke L. DeSoto = =

United States Magistrate Judge
